Citation Nr: 0507569	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a foot fungus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1976 to December 1977.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The veteran failed 
to appear for a Travel Board hearing scheduled in April 2004.  
In August 2004 the Board remanded this case for additional 
development of the evidence.


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service; the veteran's 
current hepatitis C is not shown to be related to service, 
but has been attributed by competent evidence as most likely 
due to postservice intravenous (IV) drug use and sexual 
behavior.  

2.  It is not shown that the veteran has a foot fungus.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303 (2004).

2.  Service connection for a foot fungus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  

The veteran was notified why service connection was denied 
for the claimed disorders in the November 2001 rating 
decision and in a January 2002 statement of the case (SOC).  
The RO, while not specifically mentioning "VCAA" in a 
letter to the veteran in June 2001 (prior to the initial 
rating as to hepatitis), informed him what evidence was 
needed to establish service connection for hepatitis, and of 
his and VA's respective responsibilities in claims 
development.  More than 2 1/2 years have passed and the veteran 
has not indicated that any additional evidence is 
outstanding.  An August 2004 letter to the veteran, informed 
him what evidence was needed to establish service connection, 
and of his and VA's respective responsibilities in claims 
development.  The letter asked him to send any evidence or 
information pertaining to his claims within 60 days.  He has 
not responded.  Further regarding timing of notice, while 
notice as to the foot fungus claim did not precede the rating 
decision it the matter, the claim was reviewed/readjudicated 
subsequent to the notice.  The veteran has had ample 
opportunity to respond  or supplement the record.  He is not 
prejudiced by any notice timing defect; indeed, the late 
notice afforded him greater opportunity to supplement the 
record.  A December 2004 supplemental SOC (SSOC) also 
outlined pertinent VCAA provisions.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  

The June 2001 (hepatitis) and August 2004 (hepatitis and foot 
fungus) letters advised the veteran what type of evidence (to 
include medical records of current disability and nexus) was 
necessary to establish service connection (and by inference 
what he should submit).  The December 2004 SSOC (at page two) 
advised him to "provide any evidence in [his] possession 
that pertains" to his claims.  He has received all essential 
notice, and is not prejudiced by any technical deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).
Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, and VA records of his 
postservice treatment.  He has not identified any pertinent 
records outstanding.  He has been afforded VA examinations.  
VA's duties to assist, including those mandated by the VCAA, 
are met.

Factual Background

A March 1976 Report of Medical Examination at service 
enlistment lists tattoos on both of the veteran's arms.  On 
November 1977 (just prior to service separation) Chapter 16 
examination, viral hepatitis, resolved was diagnosed.  In a 
Report of Medical History dated in November 1977, hepatitis 
(resolved without sequelae) was noted.  The March 1976 and 
November 1977 examinations listed the skin as normal.

A December 2001 VA ambulatory care note shows that Hepatitis 
B was diagnosed.  Tests for Hepatitis A, B, and C were to be 
scheduled.

On VA liver examination in April 2002 the veteran indicated 
that he got three tattoos when he was 15 years old, and that 
hepatitis was diagnosed in 1993.  He was told he had 
Hepatitis B.  Viral hepatitis was diagnosed.  The veteran 
also complained of getting blisters between his toes.  The 
examiner commented that the etiology of Hepatitis C was 
usually from either blood transfusions or IV drug use (both 
denied by the veteran), or from tattoos or sexual 
intercourse.  The examiner added that to state when or how 
the veteran got Hepatitis C would call for speculation.  

An August 2002 VA dermatology clinic note reflects that the 
veteran had a past history of hepatitis B, hepatitis C, and 
polysubstance abuse.  He complained of eruptions of small 
blisters on different places on his body, including the arms, 
legs, and lips occurring every 6 or 7 months.  Examination 
revealed no current lesions.  The examiner commented that the 
clinic would see the veteran if the eruptions became active 
and primary care could not diagnose them.  

On September 2004 VA examination it was noted that the 
veteran had a history of IV drug use in service, when he 
shared needles, and also had unprotected sex with IV drug 
users during service.  He denied a history of blood 
transfusions.  He had been jailed two times.  Treatment for 
chronic alcohol use as well as for IV cocaine use was also 
noted.  It was noted that studies for hepatitis C virus had 
been positive since 1994.  Positive hepatitis C virus with no 
evidence of stigmata of chronic liver disease was diagnosed.  
IV drug use was listed as a risk factor.  The examiner noted 
that the veteran had hepatitis B with jaundice during 
service.  Following a review of the medical evidence on file 
(to include the service medical records), the examiner opined 
that the veteran's hepatitis C was most likely the result of 
IV drug use and sexual behavior out of service (which would 
explain the lack of stigmata of chronic liver disease).  The 
physician commented that if the veteran had chronic hepatitis 
C 30 years ago in combination with his drinking, he would 
have had flagrant evidence of chronic liver disease, and did 
not.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has the condition.  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Hepatitis

As was noted previously, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met.  Hepatitis C is 
diagnosed, and the diagnosis is not in dispute.  See 
September 2004 VA examination report.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  As it was noted on a service examination 
prior to the veteran's separation from service that he had a 
resolved hepatitis, disease in service is also shown.  
However, as was also noted, the hepatitis had resolved in 
service.  Thus, for the veteran to establish service 
connection for hepatitis it would have to be shown that the 
current hepatitis C is related to what he had in service.   
The earliest competent (medical) evidence of hepatitis 
postservice is in December 2001, almost 25 years after the 
veteran's 1977 service separation.  (A notation in a more 
recent record, in 2004, is to the effect that the veteran has 
been testing positive for hepatitis C since 1994.)  Nothing 
in the record suggests a nexus between the veteran's current 
hepatitis C and his active service or the resolved hepatitis 
noted therein.  Significantly, a VA examiner in September 
2004 specifically opined that the veteran's hepatitis C was 
due to postservice IV drug use and sexual behavior.  The 
rationale for that opinion was that if the veteran had 
acquired hepatitis C in service, in combination with his 
history of alcohol and drug abuse such would have likely 
resulted in stigmata of chronic liver disease, which he did 
not have.  There is no competent (medical) opinion to the 
contrary.

It is also noteworthy that a prolonged lapse of time between 
service separation and the earliest documentation of the 
current disability, as here, is a factor for consideration 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As a layperson, the 
veteran is not competent to render a probative opinion in a 
medical matter, such as a nexus between current hepatitis C 
and his military service.  See Espiritu, supra.

The preponderance of the evidence is against there being a 
nexus between the veteran's current hepatitis C and his 
service, and also against the claim.  Hence, the claim must 
be denied.  

Foot Fungus

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran claimed as part of his 
February 2002 substantive appeal that his foot fungus was an 
"on going problem," no medical record on file supports a 
finding that he now has foot fungus or any residual 
disability from such disease.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability.  See August 2004 
letter.  He has not submitted any evidence of a diagnosis of 
foot fungus or identified any provider of treatment for such 
disease.  

Notably, in August 2002 the veteran was seen for complaints 
of an episodic foot fungus.  No lesions were found, and the 
examiner indicated that a diagnosis could not be made.  It 
was also indicated that if the alleged disorder became active 
the veteran would be seen in the dermatology clinic, if 
indicated.  The veteran has not reported being since seen in 
the dermatology clinic.  The threshold requirement for 
establishing entitlement to this benefit sought, competent 
evidence of current foot fungus disability is not met.  
Hence, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for a foot fungus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


